DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  This is asserted because, while at least some claims are directed toward a combination of firearm and viewing optic, nothing new with respect to the firearm is disclosed.  Rather, the firearm 100, e.g., Fig. 1, appears to be at least modeled on the ubiquitous Glock™ brand of firearms, which are well-known in the art.  Evidence to the contrary is welcome.
See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-13, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 9,696,114 to Cabrera et al. (“Cabrera”).
Re: claims 1, 10, and 16, Cabrera discloses the claimed invention including a system comprising a firearm (sufficiently disclosed in view of “a firearm slide 310,” col. 5, ll. 43-44 (e.g., 5:43-44), e.g., Figs. 3A-3B) and a viewing optic 300, wherein the viewing optic comprises at least one side with a texture on at least a portion of the at least one side.  The last clause is asserted because there is no known solid material without a texture.  Specifically, even the most polished surface inherently includes a texture (e.g., smooth or very smooth).  The plain meaning of the term texture is the appearance or feel of a surface and is inherent on any surface.  Note, too, that Applicant has not defined the term to mean other than its plain meaning and the surfaces shown clearly have some kind of texture.
Re: claims 2-4, 11, and 17, Cabrera further discloses the viewing optic comprising: a base 410, e.g., Fig. 4; a front side (surrounding lens 420), a rear side (rear side of 430, e.g., Fig. 7), a left side (represented by callout 430), and a right side (opposite 430)(note that left and right sides may also be reversed, if better suiting the claimed subject matter) extending upward from the base; a top side 320 extending from the edges of the front side, rear side, left side and right side (as shown); and at least one texture provided on at least a portion of the front side.  See explanation above.
Re: claims 5-6 and 12-13
Re: claims 9 and 20, Cabrera further discloses wherein the viewing optic is a red dot sight, 1:7-9.
Re: claim 18, Cabrera further discloses wherein the firearm includes a slide 310, and the viewing optic is secured to the slide, 5:41-45.
Re: claim 19, Cabrera further discloses wherein the firearm is a pistol, 1:14-15.
Claims 1-2, 4, 7, 9-11, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2021/0231407 to Salinas.
Re: claims 1-2, 4, 10-11, and 16-17, Salinas discloses the claimed invention including a system comprising a firearm, e.g., Figs. 14C-14D, and a viewing optic 156, 1200, e.g., Fig. 12, wherein the viewing optic comprises at least one side with a texture on at least a portion of the at least one side (as shown); wherein the viewing optic includes a base; a front side, a rear side, a left side and a right side extending upward from the base; and a top side extending from the edges of the front side, rear side, left side and right side (all as shown or inherent; see also, e.g., Figs. 1F, 1G, 13, 14A, and 15), and wherein the texture is on the front side (as shown).
Re: claims 7 and 14, Salinas further discloses wherein the texture comprises a feature selected from the group consisting of pyramids, dimples, lines, grooves, circles, squares, and combinations thereof.  Salinas clearly shows some form of dimples/grooves/circles making up at least a portion of the texture shown.
Re: claims 9 and 20, Salinas further discloses wherein the viewing optic is a red dot sight, ¶ [0111].
Re: claims 18-19, Salinas further discloses wherein the firearm includes a slide 100, e.g., Fig. 1A, and the viewing optic is secured to the slide, id.; and wherein the firearm is a pistol (as shown; id.; see also ¶ [1086]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 1-6, 10-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera in view of US 2009/0000176 to Robitaille.
Should the inherent texture assertion above fail, Robitaille teaches a viewing optic 10, e.g., Fig. 1, including a texture applied to an exterior surface of a housing thereof, ¶ [0008], in the same field of endeavor for the purpose of minimizing reflection, ¶ [0004].
Note that Robitaille fairly discloses applying texture to the entirety of the housing, i.e., forward portion, rearward portion, angled portions, as well as the mounts holding the housing (not particularly called out but clearly shown in, e.g., Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Cabrera as taught by Robitaille in order to minimize reflection.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.  Even further rationale: When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc.
Claims 7-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera in view of Robitaille.
Re: claims 7 and 14, Robitaille further teaches at least pyramidal shapes, lines, and grooves (see, e.g., Figs. 2-4).
Re: claims 8-9 and 15, Robitaille further teaches the texture having a height from 0.001 mm to 10 mm.  Robitaille discloses that “a [prior art] matte or crinkle finish,” ¶ [0005], which “is less than 20 microns deep,” id., while, “In the illustrative embodiment, each feature 12 is at least 250 microns above the surface 16,” ¶ [0018].
One micron is equal to 0.001 millimeter.  Thus, less than 20 to at least 250 microns equals less than 0.02 to greater than 0.25 millimeters, which adequately covers the claimed range.
Furthermore, it is noted that the disclosure by Robitaille of “elevation” would suffice to meet both height and depth, since the depth would be measured from the apex of the elevation downward.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
17-Mar-22